Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is responsive to claims filed on August 18, 2021. Claims 1-20 are pending and presented for examination.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No.  11,122,097. Although the claims at issue are not identical, they are not patentably distinct from each other because said claims of the instant application are anticipated by said claims of the U.S. Patent. Claims 1, 11 and 20 of the instant application and claims 1, 11 and 19 of the U.S. Patent will be used as an exemplary to show similarity among the conflicting claims (see table below). 
Instant Application
U.S. Patent No.  11,122,097
1. An end user premises device comprising: 
a memory; 
one or more transceivers configured to communicate with one or more stations in a network and a client device; and 

one or more processors configured to: 
predict data that is likely to be accessed by the client device at a first point in time; 

retrieve, at a second point in time before the first point in time, the predicted data from a remote server via the network using the one or more transceivers; 



store the retrieved data in the memory; 
receive a first user request for data from the client device using the one or more transceivers; and
after receiving the first user request, transmit the retrieved data to the client device using the one or more transceivers.

a memory; 
one or more transceivers configured to communicate with one or more stations in a network and a client device; and 

one or more processors configured to: 
receive a first user request for data from the client device using the one or more transceivers; 
determine a first point in time for retrieving the data based on an amount of charge in batteries of the one or more stations in the network; 

store the retrieved data in the memory; 
receive a second user request for data from the client device using the one or more transceivers; and 
after receiving the second user request, transmit the retrieved data to the client device using the one or more transceivers.

an end user premises device that includes: a memory; 
one or more transceivers configured to communicate with one or more stations in the network and a client device; and 

one or more processors configured to: 
predict data that is likely to be accessed by the client device at a first point in time; 

retrieve, at a second point in time before the first point in time, the predicted data from a remote server via the network using the one or more transceivers; 




after receiving the first user request, transmit the retrieved data to the client device using the one or more transceivers.

an end user premises device that includes: 
a memory; 
one or more transceivers configured to communicate with one or more stations in the network and a client device; and 

one or more processors configured to: 
receive a first user request for data from the client device using the one or more transceivers; 
determine a first point in time for retrieving the data based on an amount of charge in batteries of the one or more stations in the network; retrieve, at the first point in time, the data from a remote server via the network using the one or more transceivers; 


receive a second user request for data from the client device using the one or more transceivers; and 
after receiving the second user request, transmit the retrieved data to the client device using the one or more transceivers.

predicting, by one or more processors, data that is likely to be accessed by a client device at a first point in time; 
retrieving, by the one or more processors at a second point in time before the first point in time, the predicted data from a remote server via a network using one or more transceivers; 



storing, by the one or more processors, the retrieved data in a memory; 

receiving, by the one or more processors, a first user request for data from the client device using the one or more transceivers; and 

after receiving the first user request, transmitting, by the one or more processors, 

receiving, by one or more processors at an end user premises device, a first user request for data from a client device; 
determining, by the one or more processors, a first point in time for retrieving the data based on an amount of charge in batteries of one or more stations in a network; 
retrieving, by the one or more processors, the data from a remote server via the network at the first point in time; 
storing, by the one or more processors, the retrieved data in a memory of the end user premises device; 
receiving, by the one or more processors, a second user request for data from the client device; and 

after receiving the second user request, transmitting, by the one or more processors, the retrieved data to the client device.


Dependent claims 2-10 and 12-19 of the instant application also recite similar features as of the claims 2-10, 12-18 and 20 of the U.S. Patent. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A WASEL whose telephone number is (571) 272-2669.  The examiner can normally be reached Mon-Fri (8:00 am – 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454